Citation Nr: 0306000	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $2904.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.  He died in November 1990.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in October 1998 by the Committee on 
Waivers and Compromises (COWC) of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In June 2000, the Board remanded this case to the RO.  The 
case was returned to the Board in March 2003.  


FINDINGS OF FACT

1. The appellant was awarded VA death pension benefits in 
January 1991 and notified by VA at that time that she must 
promptly report any changes in her income.

2. As the result of an income verification match conducted 
between VA and the Social Security Administration, VA learned 
that the appellant had been awarded Social Security benefits 
so that her countable income for pension purposes exceeded 
the annual maximum income limitation. VA retroactively 
terminated the appellant's death pension benefits effective 
August 1, 1994, and an overpayment of $2904 ensued.

3. The appellant was at fault in the creation of the 
overpayment at issue in this case because she did not notify 
VA promptly of her receipt of Social Security benefits.

4. The reported monthly income of the appellant, exclusive of 
payments on reported private debts of $263, exceeds her 
monthly expenses.

5. Recovery of the overpayment at issue would not subject the 
appellant to undue economic hardship.

6. Collection of the instant indebtedness would not defeat 
the purpose for which the improved death pension program is 
intended.

7. The appellant's failure to make restitution would result 
in her unfair financial gain.

8. The appellant did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
death pension benefits from VA.


CONCLUSION OF LAW

Recovery of the overpayment of improved death pension 
benefits in the amount 
of $2904 would not be against the principles of equity and 
good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The appellant 
has not identified any evidence which may be pertinent to her 
claim which the RO has not obtained and considered.  The RO 
notified the appellant of the requirements in law to 
establish entitlement to the benefit which she is seeking.  
In the remand of June 2000, the Board directed that the 
appellant be afforded an opportunity to provide more 
information concerning her financial status.  In August 2000, 
the RO notified the appellant that she should complete and 
return VA Form 4-5655, Financial Status Report, showing her 
current income, expenses, and debts.  The appellant did not 
complete and return the financial status report form but 
rather called the RO in September 2000 and stated that she 
wished to withdraw her appeal.  However, when the RO sent her 
a written withdrawal of appeal, she did not sign and return 
it, so her appeal remains pending.  See 38 C.F.R. § 20.204 
(b)(c) (2002).  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the appellant's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the appellant if the 
Board decides her appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The record reveals that, after the veteran's death, the 
appellant was granted entitlement to improved death pension 
benefits.  In January 1991, the RO notified her that her 
claim for death pension had been granted.  At that time, the 
RO also notified her as follows:

Your rate of VA pension is directly related to 
your/your family's income.  Adjustment to your payment 
must be made whenever your/your family's income 
changes.  Therefore, you must notify us immediately if 
you/your family receive(s) any income from a source 
other than that shown above.  You must also report any 
changes in the income shown above.  [No income by the 
appellant was shown above in the RO's letter to the 
appellant.]  Failure to inform the VA promptly of 
income changes may result in the creation of an 
overpayment in your account.

In June 1998, the RO notified the appellant that it had been 
learned that: she was receiving benefit payments from the 
Social Security Administration (SSA); and her VA death 
pension benefits would be terminated effective August 1, 
1994, if VA did receive from her within 60 days verification 
from SSA that she was not receiving income from that agency; 
and, if her VA death pension was terminated, an overpayment 
in her account would be created.  In June 1998, the appellant 
called the RO and requested that her VA death pension 
benefits be terminated.  The appellant's death pension 
benefits were terminated and, in July 1998, VA's Debt 
Management Center notified her that she was indebted to the 
Government in the amount of $2904.  The appellant requested a 
waiver of recovery of the overpayment and her request was 
referred to the COWC.

The Board notes that, in September 1994, the COWC had waived 
an earlier overpayment to the appellant of $1344 in death 
pension benefits which had been created when she failed to 
report her earned income, despite having been notified by the 
RO in January 1991 to report all changes in income.  (At that 
time, the appellant had claimed to have debts of $5981.)  The 
Board finds that the appellant had been put on notice, prior 
to her receipt of SSA benefits, that she was required to 
report all changes in income and that increased income from a 
source other than VA would reduce or lead to the termination 
of her VA benefits.  

The Board notes that the appellant has not questioned the 
validity of her current indebtedness of $2904; instead, her 
contentions go to the question of her degree of fault in the 
creation of the debt.  In a statement received in August 
1998, she said that someone in an office of SSA had told her 
that she could receive both VA and SSA benefits.  However, 
the appellant has not claimed that her SSA benefits should 
not be counted as part of her countable income, nor has she 
otherwise claimed  that the overpayment of $2904 in improved 
VA death pension benefits was improperly created.  Because 
the appellant has not questioned the validity of the 
indebtedness, and because the Board is satisfied that the 
debt was properly created, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  The COWC considered the facts in this case and found 
that the appellant had not demonstrated bad faith, 
misrepresentation, or fraud in the creation of the 
overpayment now at issue. Nevertheless, the Board must render 
an independent determination in that regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Because there appears to 
be no indication of an intent to deceive or to seek unfair 
advantage by the appellant, the Board finds that no legal bar 
to the benefit now sought is present.  Id.

The sole question for the Board's consideration is whether it 
would be against equity and good conscience for VA to require 
repayment of the indebtedness at issue.  There shall be no 
recovery of such an indebtedness under laws administered
by the Secretary of Veterans Affairs when it is determined 
that such recovery would be against equity and good 
conscience.  See 38 U.S.C.A. § 5302(a)  (West 2002). The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 38 
C.F.R. § 1.965(a) (2002).  In making such a decision, 
consideration will be given to such factors as: the relative 
fault of the debtor vis- à-vis VA; whether collection of the 
debt would deprive the debtor of life's basic necessities; 
whether withholding all or part of monetary benefits by way 
of recoupment would nullify the objective for which such 
benefits were intended; whether failure to make restitution 
would result in unfair gain to the debtor; and whether the 
appellant's reliance on the improved death pension program 
resulted in her relinquishment of a valuable right or her 
incurrence of a legal obligation.  Id.

In the appellant's case, the Board finds that she was solely 
at fault in the creation of the debt, by her failure to 
timely report receipt of income from SSA.  As to whether 
recovery of the overpayment would deprive the appellant of 
necessities, the Board must consider the financial 
information provided by the appellant.  In a July 1998 
financial status report, she showed monthly income from SSA 
of $535 and monthly expenses of $523, including rent of $315 
per month.  She stated that her debts totaled only $263.  
Subsequently, she submitted copies of some monthly 
electricity bills, which showed $29.67 due for June 1998 and 
$60.81 due for November 1998.  Because the Board determined 
that the appellant's statements were insufficient to 
distinguish between her expenses for basic necessities and 
other expenses, the Board remanded this matter to the RO in 
June 2000 and requested that the appellant complete another 
VA Form 4-5655, Financial Status Report.  In August 2000, the 
RO provided the appellant with the financial status report 
form and requested that she complete and return it.  However, 
as noted above, the appellant did not provide any more 
information about her financial status but rather verbally 
stated that she would withdraw her appeal and make monthly 
payments to VA on her debt.  The Board must, therefore, find 
that the evidence of record does not show that recovery of 
the overpayment would deprive the appellant of basic 
necessities.

The Board notes further that there is no indication in the 
record that a recoupment of the indebtedness at issue would 
nullify the objective for which the improved death pension 
program is intended.  In that regard, the Board observes that 
the appellant no longer receives death pension benefits 
because her countable income exceeds the maximum applicable 
income limitation.  Furthermore, there is no indication that 
the appellant either relinquished a valuable right or 
incurred any additional legal obligation in connection with 
her receipt of death pension.  Finally, the Board finds that 
the appellant was unjustly enriched by her receipt of VA 
improved death pension benefits subsequent to her receipt of 
benefits from SSA.

In summary, a review of the factors pertaining to the 
principles of equity and good conscience, under the 
provisions of 38 C.F.R. § 1.965(a) (2002), convinces the 
Board that greater weight in this case should be accorded to 
the fault of the appellant, in that she failed to report her 
SSA income despite adequate notice from VA outlining her duty 
to do so.  In addition, when all of the relevant factors are 
considered, the Board is not persuaded that the Government 
should forego its right to collection of the appellant's 
indebtedness of $2904.  Accordingly, the Board concludes that 
waiver of recovery of the overpayment in the amount of $2904 
is not warranted.

As the preponderance of the evidence is against the 
appellant's claim for waiver, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER


Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $2904 is 
denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

